Case 2:17-cv-01685-RSM Document 200 Filed 01/30/19 Page 1 of 3
Case 2:17-cv-01685-RSM Document 200 Filed 01/30/19 Page 2 of 3
                 Case 2:17-cv-01685-RSM Document 200 Filed 01/30/19 Page 3 of 3




     1                                  CERTIFICATE OF SERVICE
     2          The undersigned declares under penalty of perjury under the laws of the State of
     3   Washington that on this day a true and accurate copy of the document to which this declaration is
     4   affixed was filed with the above-entitled Court through CM/ECF and was sent as indicated
     5   below on this day, to:
     6

     7     Attorneys for Plaintiff:                   U.S. Mail Postage Prepaid
           Sandra L. Ms. Ferguson                        CM/ECF
     8     The Ms. Ferguson Firm                         Hand Delivery
           The Pioneer Building                          Email: sandra@slfergusonlaw.com
     9     600 First Avenue
           Seattle, WA 98104
    10
           Tel.: (206) 624-5696
    11     Fax: (206) 770-7340

    12
                DATED this 30th day of January 2019.
    13

    14

    15                                               /s/ Stephanie M. Hosey
                                                     Stephanie M. Hosey, Paralegal
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

                                                                          CARROLL,     BIDDLE,          &
1119993/32081398v.2
                   DECLARATION OF BRIAN WAID IN SUPPORT COUNTER-          BILANKO, PLLC
                   PLAINTIFF/DEFENDANT’S MOTION FOR SUPPLEMENTAL          801 2nd Avenue, Suite 800
                   PROCEEDINGS - 3                                        Seattle, WA 98104
         (2:17-CV-01685-RSM)                                              Telephone: (206) 489-5549
